            Case 1:18-cv-07824-LAK Document 65 Filed 07/11/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 In re

 CUSTOMS AND TAX ADMINISTRATION OF
 THE KINGDOM OF DENMARK (SKAT) TAX
 REFUND LITIGATION                                 18-MD-2865 (LAK)

 This document relates to: 18-cv-07824 (LAK)       ECF Case
                           18-cv-07827 (LAK)
                           18-cv-07828 (LAK)
                           18-cv-07829 (LAK)
                           18-cv-09565 (LAK)
                           18-cv-09570 (LAK)
                           18-cv-09587 (LAK)
                           18-cv-09588 (LAK)
                           18-cv-09589 (LAK)
                           18-cv-09590 (LAK)
                           18-cv-09650 (LAK)
                           18-cv-09665 (LAK)
                           18-cv-09666 (LAK)
                           18-cv-09668 (LAK)
                           18-cv-09669 (LAK)
                           18-cv-10028 (LAK)
                           18-cv-10030 (LAK)
                           18-cv-10031 (LAK)
                           18-cv-10032 (LAK)
                           18-cv-10035 (LAK)
                           18-cv-10036 (LAK)
                           18-cv-10039 (LAK)
                           18-cv-10049 (LAK)
                           18-cv-10060 (LAK)
                           18-cv-10061 (LAK)
                           18-cv-10062 (LAK)
                           18-cv-10063 (LAK)
                           18-cv-10064 (LAK)
                           18-cv-10065 (LAK)
                           18-cv-10066 (LAK)
                           18-cv-10067 (LAK)
                           18-cv-10069 (LAK)
                           18-cv-10070 (LAK)
                           18-cv-10071 (LAK)
                           18-cv-10073 (LAK)
                           18-cv-10074 (LAK)


                                               1
DOC# 3153451.v1-7/11/19
         Case 1:18-cv-07824-LAK Document 65 Filed 07/11/19 Page 2 of 4



                           18-cv-10076 (LAK)
                           18-cv-10077 (LAK)
                           18-cv-10080 (LAK)
                           18-cv-10082 (LAK)
                           18-cv-10083 (LAK)
                           18-cv-10086 (LAK)
                           18-cv-10091 (LAK)
                           18-cv-10092 (LAK)
                           18-cv-10093 (LAK)
                           18-cv-10094 (LAK)
                           18-cv-10095 (LAK)
                           18-cv-10096 (LAK)
                           18-cv-10098 (LAK)
                           18-cv-10099 (LAK)
                           18-cv-10118 (LAK)
                           18-cv-10119 (LAK)
                           18-cv-10122 (LAK)
                           18-cv-10123 (LAK)
                           18-cv-10124 (LAK)
                           18-cv-10125 (LAK)
                           18-cv-10126 (LAK)
                           18-cv-10127 (LAK)
                           18-cv-10129 (LAK)
                           18-cv-10133 (LAK)
                           18-cv-10134 (LAK)
                           18-cv-10135 (LAK)
                           18-cv-10136 (LAK)
                           18-cv-10137 (LAK)


            STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
                     TO RESPOND TO THE COMPLAINTS

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel for the parties that the time within which Defendants in the cases enumerated in the

caption may answer to the Complaints is hereby extended up to and including July 19, 2019.

       No provision of this Stipulation and Order shall be construed as a waiver of, and

Defendants expressly reserve, any and all defenses.

       This is the parties’ first request for extension of time to answer to the Complaints for the

enumerated cases.


                                                 2
         Case 1:18-cv-07824-LAK Document 65 Filed 07/11/19 Page 3 of 4



Dated: New York, New York

       July 11, 2019

s/ Mark D. Allison                         s/ Sarah L. Cave   (e-signed with consent)

Mark D. Allison                            Sarah L. Cave
Zhanna A. Ziering                          Marc A. Weinstein
CAPLIN & DRYSDALE, CHARTERED               William R. Maguire
600 Lexington Ave., 21st Floor             HUGHES HUBBARD & REED LLP
New York, NY 10022                         One Battery Park Plaza
Tel: (212) 379-6000                        New York, New York 10004-1482
mallison@capdale.com                       Telephone: (212) 837-6000
zziering@capdale.com                       sarah.cave@hugheshubbard.com
                                           marc.weinstein@hugheshubbard.com
Attorneys for Defendants                   bill.maquire@hugheshubbard.com
                                           Attorneys for Plaintiff




                                    SO ORDERED:


                                    _____________________________
                                          Hon. Lewis A. Kaplan
                                          United States District Judge




                                       3
          Case 1:18-cv-07824-LAK Document 65 Filed 07/11/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 11, 2019, true and correct copies of the Stipulation and

Proposed Order Extending Time to Respond to the Complaints were served by CM/ECF on the

Plaintiff’s attorneys identified below.

Sarah L. Cave
Marc A. Weinstein
William R. Maguire
John T. McGoey
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, New York 10004-1482
Telephone: (212) 837-6000
Fax: (212) 422-4726
sarah.cave@hugheshubbard.com
marc.weinstein@hugheshubbard.com
bill.maquire@hugheshubbard.com
john.mcgoey@hugheshubbard.com
Attorneys for Plaintiff


                                          s/ Mark D. Allison

                                          Mark D. Allison
                                          CAPLIN & DRYSDALE, CHARTERED
                                          600 Lexington Ave., 21st Floor
                                          New York, NY 10022
                                          (212) 379-6000
                                          mallison@capdale.com




                                                   4
